JONES, P. J.
H. W. Nott was charged in the court of common pleas of Oklahoma county with the offense of unlawful possession of intoxicating liquor, found guilty by a jury, and sentenced to serve thirty (30) days in the county jail, and pay a fine of fifty (50) dollars. From such judgment and sentence an appeal was duly filed in this court.
The county attorney of Oklahoma county has filed a motion to abate in which he alleges that on August 23, 1949, the plaintiff in error died of gunshot wounds.
In a criminal prosecution, the purpose of proceedings being to punish the accused, the action must necessarily abate upon his death, and where it is made to ap*317pear that the defendant has died pending the determination of the appeal, the canse will be abated.
It is therefore considered, ordered, adjudged and decreed that the proceedings in the above-entitled cause do abate, and the cause is remanded to the trial court with directions to enter appropriate order to that effect.
BRETT and POWELL, JJ., concur.